Exhibit 10.1
 
EXECUTION COPY

SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of April 20, 2005, by
and among Millennium Cell Inc., a Delaware corporation, with headquarters
located at One Industrial Way West, Eatontown, New Jersey 07724 (the "Company"),
and the investors listed on the Schedule of Buyers attached hereto
(individually, a "Buyer" and collectively, the "Buyers").
 
WHEREAS:
 
A.  The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the "1933 Act"), and Rule 506 of
Regulation D ("Regulation D") as promulgated by the United States Securities and
Exchange Commission (the "SEC") under the 1933 Act.
 
B.  The Company has authorized a new series of convertible preferred shares of
the Company designated as Series C Convertible Preferred Stock, the terms of
which are set forth in the certificate of designations for such series of
preferred shares (the "Certificate of Designations") in the form attached hereto
as Exhibit A (together with any convertible preferred shares issued in
replacement thereof in accordance with the terms thereof, the "Preferred
Shares"), which Preferred Shares shall be convertible into shares of the
Company's Common Stock, par value $.001 per share (the "Common Stock") (as
converted, the "Conversion Shares"), in accordance with the terms of the
Certificate of Designations.
 
C.  Each Buyer wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, (i) that aggregate number of
Preferred Shares set forth opposite such Buyer's name in column (3) on the
Schedule of Buyers (which aggregate number for all Buyers shall be 10,000) and
(ii) a warrant, in substantially the form attached hereto as Exhibit B
(collectively, the "Warrants"), to acquire that number of shares of Common Stock
set forth opposite such Buyer's name in column (4) on the Schedule of Buyers (as
exercised, collectively, the "Warrant Shares").
 
D.  The Preferred Shares may be entitled to dividends, which at the option of
the Company, subject to certain conditions, may be paid in shares of Common
Stock (the "Dividend Shares").
 
E.  Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit C (the "Registration Rights
Agreement"), pursuant to which the Company will agree to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement) under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.
 

--------------------------------------------------------------------------------


 
F.  The Preferred Shares, the Conversion Shares, the Dividend Shares, the
Warrants and the Warrant Shares collectively are referred to herein as the
"Securities".
 
G.  The Preferred Shares are to be secured by the balance contained in the Cash
Collateral Account (as defined in Section 4(q) below) pursuant to a security
agreement attached hereto as Exhibit D (the "Security Agreement") and an Account
Control Agreement (as defined in Section 4(q) below)(collectively, the "Security
Documents").
 
NOW, THEREFORE, the Company and each Buyer hereby agree as follows:
 
1.  PURCHASE AND SALE OF PREFERRED SHARES AND WARRANTS.
 
(a)  Purchase of Preferred Shares and Warrants.
 
(i)  Preferred Shares and Warrants. Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6 and 7 below, the Company shall issue and
sell to each Buyer, and each Buyer severally, but not jointly, agrees to
purchase from the Company on the Closing Date (as defined below), the number of
Preferred Shares, as is set forth opposite such Buyer's name in column (3) on
the Schedule of Buyers, along with Warrants to acquire that number of Warrant
Shares set forth opposite such Buyer's name in column (4) on the Schedule of
Buyers (the "Closing").
 
(ii)  Closing. The date and time of the Closing (the "Closing Date") shall be
10:00 a.m., New York City time, on April 25, 2005 (or such later date as is
mutually agreed to by the Company and each Buyer) after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
6 and 7 below at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New
York, New York 10022, subject to notification of satisfaction (or waiver) of the
conditions to the Closing set forth in Sections 6 and 7 below.
 
(iii)  Purchase Price. The aggregate purchase price for the Preferred Shares and
the Warrants to be purchased by each such Buyer at the Closing (the "Purchase
Price") shall be the amount set forth opposite each Buyer's name in column (5)
of the Schedule of Buyers. Each Buyer shall pay $1,000 for each Preferred Share
and related Warrants to be purchased by such Buyer at the Closing.
 
(b)  Form of Payment. On the Closing Date, (i) each Buyer shall pay its portion
of the Purchase Price to the Company for the Preferred Shares and Warrants to be
issued and sold to such Buyer at the Closing, by wire transfer of immediately
available funds in the amount set forth opposite such Buyer's name in column (6)
of the Schedule of Buyers in accordance with the Company's written wire
instructions, and (ii) the Company shall deliver to each Buyer the Preferred
Shares (in the denominations as such Buyer shall request) which such Buyer is
then purchasing hereunder along with the Warrants (allocated in the amounts as
such Buyer shall request) such Buyer is purchasing, duly executed on behalf of
the Company and registered in the name of such Buyer or its designee. As soon as
the Account Control Agreement has been entered into, on or after the Closing,
each Buyer shall wire the balance of its Purchase Price to the Cash Collateral
Account (as defined in Section 4(q)) by wire transfer of immediately available
funds in the amount set forth opposite such Buyer's name in column (7) of the
Schedule of Buyers and in accordance with the Company's written wire
instructions.
 
2

--------------------------------------------------------------------------------


 
2.  BUYER'S REPRESENTATIONS AND WARRANTIES. Each Buyer represents and warrants
with respect to only itself that:
 
(a)  No Sale or Distribution. Such Buyer is acquiring the Preferred Shares and
the Warrants, and upon conversion of the Preferred Shares and exercise of the
Warrants (other than pursuant to a Cashless Exercise (as defined in the
Warrants)) will acquire the Conversion Shares issuable upon conversion of the
Preferred Shares and the Warrant Shares issuable upon exercise of the Warrants,
for its own account and not with a view towards, or for resale in connection
with, the sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act; provided, however, that by making the
representations herein, such Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act and pursuant to the applicable
terms of the Transaction Documents (as defined in Section 3(b)). Such Buyer is
acquiring the Securities hereunder in the ordinary course of its business. Such
Buyer does not presently have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Securities.
 
(b)  Accredited Investor Status. Such Buyer is an "accredited investor" as that
term is defined in Rule 501(a) of Regulation D.
 
(c)  Reliance on Exemptions. Such Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.
 
(d)  Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer's right to
rely on the Company's representations and warranties contained herein. Such
Buyer understands that its investment in the Securities involves a high degree
of risk and is able to afford a complete loss of such investment. Such Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities.
 
(e)  No Governmental Review. Such Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
3

--------------------------------------------------------------------------------


 
(f)  Transfer or Resale. Such Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a form and from a law firm reasonably acceptable to the
Company and its legal counsel (with Schulte Roth & Zabel LLP being deemed
acceptable), to the effect that such Securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration, or (C) such Buyer provides the Company with reasonable
assurance that such Securities can be sold, assigned or transferred pursuant to
Rule 144 or Rule 144A promulgated under the 1933 Act, as amended, (or a
successor rule thereto) (collectively, "Rule 144"); (ii) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144 and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person (as defined in
Section 3(s)) through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the SEC thereunder;
and (iii) neither the Company nor any other Person is under any obligation to
register the Securities under the 1933 Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder.
 
(g)  Legends. Such Buyer understands that the certificates or other instruments
representing the Preferred Shares and the Warrants and, until such time as the
resale of the Conversion Shares and the Warrant Shares have been registered
under the 1933 Act as contemplated by the Registration Rights Agreement, the
stock certificates representing the Conversion Shares and the Warrant Shares,
except as set forth below, shall bear any legend as required by the "blue sky"
laws of any state and a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of such stock
certificates):
 
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY AND ITS LEGAL
COUNSEL, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
4

--------------------------------------------------------------------------------


 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act, (ii) in connection with
a sale, assignment or other transfer, such holder provides the Company with an
opinion of a law firm reasonably acceptable to the Company (with Schulte Roth &
Zabel LLP being deemed acceptable), in a generally acceptable form, to the
effect that such sale, assignment or transfer of the Securities may be made
without registration under the applicable requirements of the 1933 Act, or (iii)
such holder provides the Company with reasonable assurance that the Securities
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A.
 
(h)  Authorization; Validity; Enforcement. This Agreement and the Registration
Rights Agreement have been duly and validly authorized, executed and delivered
on behalf of such Buyer and shall constitute the legal, valid and binding
obligations of such Buyer enforceable against such Buyer in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors' rights and remedies.
 
(i)  No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement, the Registration Rights Agreement and the Security Documents to which
such Buyer is a party and the consummation by such Buyer of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of such Buyer or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Buyer is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Buyer, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Buyer to perform its obligations
hereunder.
 
(j)  Residency. Such Buyer is a resident of that jurisdiction specified below
its address on the Schedule of Buyers. Such Buyer is duly organized and validly
existing and, to the extent legally applicable, in good standing under the laws
of the jurisdiction in which it was formed.
 
(k)  Broker-Dealer. Such Buyer is not registered with the SEC as a
broker-dealer.
 
3.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to each of the Buyers that, as of the date hereof and as of the
Closing:
 
5

--------------------------------------------------------------------------------


 
(a)  Organization and Qualification. The Company and its "Subsidiaries" (which
for purposes of this Agreement means any entity in which the Company, directly
or indirectly, owns at least a majority of the capital stock or holds an equity
or similar interest) are entities duly organized and validly existing and, to
the extent legally applicable, in good standing under the laws of the
jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted. Each of the Company and its Subsidiaries is duly qualified as a
foreign entity to do business and to the extent legally applicable, is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
have a Material Adverse Effect. As used in this Agreement, "Material Adverse
Effect" means any material adverse effect on the business, properties, assets,
operations, results of operations or financial condition of the Company and its
Subsidiaries, taken as a whole, or on the transactions contemplated hereby or by
the agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents. The Company does not hold any
equity or similar interest in any entity except as set forth on Schedule 3(a).
 
(b)  Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Certificate of Designations, the Registration Rights
Agreement, the Security Documents, the Irrevocable Transfer Agent Instructions
(as defined in Section 5(b)), the Warrants and each of the other agreements
entered into by the parties hereto in connection with the transactions
contemplated by this Agreement (collectively, the "Transaction Documents") and
to issue the Securities in accordance with the terms hereof and thereof. The
execution and delivery of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, (i) the issuance of the Preferred Shares and the
Warrants, (ii)  the reservation for issuance, and the issuance, of the
Conversion Shares issuable upon conversion of the Preferred Shares (iii) the
reservation for issuance, and the issuance, of Warrant Shares issuable upon
exercise of the Warrants, and (iv) the granting of a security interest in the
Collateral (as defined in the Security Documents) have been duly authorized by
the Company's Board of Directors and other than as set forth in Section 3(e), no
further filing, consent or authorization is required by the Company, its Board
of Directors or its stockholders. This Agreement and the other Transaction
Documents of even date herewith have been duly executed and delivered by the
Company, and constitute the legal, valid and binding obligations of the Company
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies. As of the Closing, the Certificate of
Designations in the form attached as Exhibit A shall have been filed on or prior
to the Closing Date with the Secretary of State of the State of Delaware and
shall be in full force and effect, enforceable against the Company in with its
terms and shall not have been amended.
 
(c)  Issuance of Securities. The issuance of the Preferred Shares and the
Warrants are duly authorized, and upon issuance in accordance with the terms
hereof, shall be validly issued and free from all taxes, liens and charges with
respect to the issue thereof (other than transfer restrictions imposed by the
1933 Act), and the Preferred Shares shall be entitled to the rights and
preferences as set forth in the Certificate of Designations. As of the Closing,
a number of shares of Common Stock shall have been duly authorized and reserved
for issuance which equals or exceeds (i) 150% of the aggregate of the maximum
number of shares of Common Stock issuable upon conversion of the Preferred
Shares (assuming a Conversion Price (as defined in the Certificate of
Designations) equal to the arithmetic average of the Weighted Average Price (as
defined in the Certificate of Designations) of the Common Stock over the five
(5) consecutive Trading Days ending on the Trading Day immediately preceding the
Closing Date), (ii) 100% of the number of Dividend Shares issuable pursuant to
the terms of the Certificate of Designations and (iii) 100% of the number of
shares of Common Stock issuable upon exercise of the Warrants. Upon issuance,
conversion or exercise in accordance with the Preferred Shares or the Warrants,
as the case may be, the Conversion Shares, the Dividend Shares and the Warrant
Shares, respectively, will be validly issued, fully paid and nonassessable and
free from all preemptive or similar rights, taxes, liens and charges with
respect to the issue thereof (other than transfer restrictions imposed by the
1933 Act), with the holders being entitled to all rights accorded to a holder of
Common Stock. Assuming the accuracy of each of the representations and
warranties set forth in Section 2 of this Agreement, the offer and issuance by
the Company of the Securities is exempt from registration under the 1933 Act.
 
6

--------------------------------------------------------------------------------


 
(d)  No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Preferred Shares and Warrants and reservation for issuance and issuance of
the Conversion Shares, Dividend Shares and the Warrant Shares) and the granting
of a security interest in the Collateral will not (i) result in a violation of
any certificate of incorporation, certificate of formation, certificate of
designations, bylaws or other constituent documents of the Company or any of is
Subsidiaries, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) in any material
respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture or instrument
to which the Company or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and the rules and regulations
of The Nasdaq Smallcap Market (the "Principal Market")) applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except, in the case of
clause (iii), for such violations as would not be reasonably expected to have a
Material Adverse Effect.
 
(e)  Consents. The Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case in accordance with the
terms hereof or thereof, except for the following consents, authorizations,
orders, filings and registrations (none of which is required to be filed or
obtained before the Closing): (i) the filing of appropriate UCC financing
statements with the appropriate states and other authorities pursuant to the
Security Agreement, (ii) the filing with the SEC of one or more Registration
Statements in accordance with the requirements of the Registration Rights
Agreement, (iii) the filing of a listing application for the listing of the
Conversion Shares and Warrant Shares with the Principal Market, which shall be
done pursuant to the rules of the Principal Market, (iv) appropriate blue sky
filings with necessary state regulatory authorities and (v) a Form D under
Regulation D of the 1933 Act. The Company and its Subsidiaries are unaware of
any facts or circumstances that are reasonably likely to prevent the Company
from obtaining or effecting any of the registration, application or filings
pursuant to the preceding sentence.
 
7

--------------------------------------------------------------------------------


 
(f)  Acknowledgment Regarding Buyer's Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that no Buyer is acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by a Buyer or
any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to such Buyer's purchase of the Securities. The Company further
represents to each Buyer that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.
 
(g)  No General Solicitation; Placement Agent's Fees. Neither the Company, nor
any of its affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with the offer or sale of the Securities. The
Company acknowledges that it has engaged H.C. Wainwright & Co., Inc. as
placement agent (the "Agent") in connection with the sale of the Securities.
Other than the Agent, the Company has not engaged any placement agent or other
agent in connection with the sale of the Securities.
 
(h)  No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated. None of the
Company, its Subsidiaries, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of any of the Securities under the 1933 Act or cause
the offering of the Securities to be integrated with other offerings.
 
(i)  Dilutive Effect. The Company understands and acknowledges that the number
of Conversion Shares issuable upon conversion of the Preferred Shares and the
Warrant Shares issuable upon exercise of the Warrants will increase in certain
circumstances in accordance with the respective terms of the Certificate of
Designations and the Warrant. The Company further acknowledges that, its
obligation to issue Conversion Shares upon conversion of the Preferred Shares in
accordance with this Agreement and the Preferred Shares and its obligation to
issue the Warrant Shares upon exercise of the Warrants in accordance with this
Agreement and the Warrants is, in each case, except as provided in the
Certificate of Designations and the Warrant, respectively, absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other stockholders of the Company.
 
8

--------------------------------------------------------------------------------


 
(j)  Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation (as defined in
Section 3(q)) or the laws of the state of its incorporation which is or could
become applicable to any Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company's issuance of the
Securities and any Buyer's ownership of the Securities.
 
(k)  SEC Documents; Financial Statements. During the three (3) years prior to
the date hereof, the Company has filed all reports, schedules, forms, statements
and other filings required to be filed by it with the SEC pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
"1934 Act") (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
"SEC Documents"). The Company has delivered to each Buyer or their respective
designees true, correct and complete copies of the SEC Documents not available
on the EDGAR system. As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto as in effect at the time of filing.
Such financial statements have been prepared in accordance with generally
accepted accounting principles, consistently applied, during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may exclude footnotes or may be condensed or summary statements)
and fairly present in all material respects the financial position of the
Company as of the dates thereof and the results of its operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments).
 
(l)  Absence of Certain Changes. Since the date of the last audited financial
statements included in the SEC Documents, except as disclosed in Schedule 3(l),
(i) there has been no change or development that has had a Material Adverse
Effect, and (ii) the Company has not (A) declared or paid any dividends, (B)
sold any assets, individually or in the aggregate, in excess of $250,000 outside
of the ordinary course of business or (C) had capital expenditures, individually
or in the aggregate, in excess of $250,000. The Company has not filed a petition
or commencement of a proceeding under any bankruptcy law and, to the Company’s
knowledge, none of the Company’s creditors have initiated involuntary bankruptcy
proceedings against the Company and the Company does not have actual knowledge
of any fact that would reasonably lead a creditor to do so. The Company is not
as of the date hereof, and after giving effect to the transactions contemplated
hereby to occur at the Closing, will not be Insolvent (as defined below). For
purposes of this Section 3(l), "Insolvent" means, with respect to any Person (as
defined in Section 3(s)), (i) the present fair saleable value of such Person's
assets is less than the amount required to pay such Person's total Indebtedness
(as defined in Section 3(s)), (ii) the Company is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.
 
9

--------------------------------------------------------------------------------


 
(m)  [INTENTIONALLY OMITTED]
 
(n)  Conduct of Business; Regulatory Permits. Neither the Company nor its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, any Certificate of Designations, Preferences and Rights of any
outstanding series of preferred stock of the Company or Bylaws or their
organizational charter or bylaws, respectively. Neither the Company nor any of
its Subsidiaries is in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to the Company or its
Subsidiaries, except for possible violations which could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. Without
limiting the generality of the foregoing, the Company is not in violation of any
of the applicable rules, regulations or requirements of the Principal Market and
has no knowledge of any facts or circumstances which would reasonably lead to
delisting or suspension of the Common Stock by the Principal Market in the next
twelve months, except for any violations that would not have, individually or in
the aggregate, a Material Adverse Effect. Except as disclosed on Schedule 3(n),
since December 31, 2003, (i) the Common Stock has been designated for quotation
on the Principal Market, (ii) trading in the Common Stock has not been suspended
by the SEC or the Principal Market and (iii) other than in connection with the
events leading to the movement of the listing of the Common Stock from the
Nasdaq National Market to the Principal Market, the Company has received no
communication, written or oral, from the SEC or the Principal Market to the
effect that the Company is not in compliance with the listing or maintenance
requirements of the Principal Market regarding the suspension or delisting of
the Common Stock from the Principal Market. The Company and its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not have, individually or in the aggregate, a Material Adverse Effect, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit.
 
(o)  Foreign Corrupt Practices. Neither the Company, nor any of its
Subsidiaries, nor to the Company's knowledge, any director, officer, agent,
employee or other Person acting on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
 
10

--------------------------------------------------------------------------------


 
(p)  Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof, except where
such noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.
 
(q)  Transactions With Affiliates. Except as set forth in the SEC Documents
filed at least two days prior to the date hereof and other than the grant of
stock options disclosed on Schedule 3(q), none of the officers, directors or
employees of the Company is presently a party to any transaction with the
Company or any of its Subsidiaries (other than for ordinary course services as
employees, officers or directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such officer, director or employee or, to the knowledge of the
Company, any corporation, partnership, trust or other entity in which any such
officer, director, or employee has a substantial interest or is an officer,
director, trustee or partner.
 
(r)  Equity Capitalization. As of April 18, 2005, the authorized capital stock
of the Company consists of (x) 70,000,000 shares of Common Stock, of which
42,467,580 are issued and outstanding, 8,500,000 shares are reserved for
issuance pursuant to the Company's stock option and purchase plans and 667,247
shares are reserved for issuance pursuant to securities (other than the
aforementioned options, the Preferred Shares and the Warrants) exercisable or
exchangeable for, or convertible into, shares of Common Stock, (y) 5,000,000 of
preferred stock of the Company, none of which are issued and outstanding. All of
such outstanding shares have been, or upon issuance will be, validly issued and
are fully paid and nonassessable. Except as disclosed in Schedule 3(r): (i) none
of the Company's shares of capital stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company (other than any liens or encumbrances created pursuant to the
Transaction Documents); (ii) there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company or
any of its Subsidiaries; (iii) there are no outstanding debt securities, notes,
credit agreements, credit facilities or other agreements, documents or
instruments evidencing Indebtedness (as defined in Section 3(s)) of the Company
or any of its Subsidiaries or by which the Company or any of its Subsidiaries is
or may become bound; (iv) there are no financing statements securing obligations
in any material amounts, either singly or in the aggregate, filed in connection
with the Company; (v) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except the Registration Rights Agreement);
(vi) there are no outstanding securities or instruments of the Company or any of
its Subsidiaries which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (vii) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities; (viii) the Company does not have
any stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement; and (ix) the Company and its Subsidiaries have no
liabilities or obligations required to be disclosed in the SEC Documents but not
so disclosed in the SEC Documents, other than those incurred in the ordinary
course of the Company's or its Subsidiaries' respective businesses and which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect. The Company has made available to the Buyer true, correct and complete
copies of the Company's Amended and Restated Certificate of Incorporation, as
amended and as in effect on the date hereof (the "Certificate of
Incorporation"), and the Company's Bylaws, as amended and as in effect on the
date hereof (the "Bylaws"), and the terms of all securities convertible into, or
exercisable or exchangeable for, shares of Common Stock and the material rights
of the holders thereof in respect thereto.
 
11

--------------------------------------------------------------------------------


 
(s)  Indebtedness and Other Contracts. Except as disclosed in Schedule 3(s),
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument, could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of or in default under any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company's officers, has or is
expected to have a Material Adverse Effect. For purposes of this Agreement: (x)
"Indebtedness" of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including (without limitation)
"capital leases" in accordance with generally accepted accounting principals
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; (y) "Contingent Obligation" means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) "Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.
 
12

--------------------------------------------------------------------------------


 
(t)  Absence of Litigation. Except as set forth in Schedule 3(t), there is no
action, suit, proceeding, inquiry or investigation before or by the Principal
Market, any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened against the
Company or any of the Company's Subsidiaries or any of the Company's or the
Company's Subsidiaries' officers or directors in their capacities as such, which
action, suit, proceeding, inquiry or investigation, if determined adversely to
the Company, its Subsidiary or their respective officer or director, as the case
may be, would have a Material Adverse Effect.
 
(u)  Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.
 
(v)  Employee Relations. (i) Neither the Company nor any of its Subsidiaries is
a party to any collective bargaining agreement or employs any member of a union.
No current executive officer of the Company (as defined in Rule 501(f) of the
1933 Act) has notified the Company that such officer intends to leave the
Company or otherwise terminate such officer's employment with the Company. To
the Company’s knowledge, no executive officer of the Company, is in violation of
any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement or any other
similar contract or agreement, or any restrictive covenant pertaining to the
subject matter of any such contract or agreement, and the continued employment
of each such executive officer does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters.
 
(ii)  The Company and its Subsidiaries are in compliance with all applicable
federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.
 
13

--------------------------------------------------------------------------------


 
(w)  Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
such as are described in Schedule 3(w) or such as do not materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by the Company and any of its Subsidiaries. Any real
property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.
 
(x)  Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, service marks and all
applications and registrations therefor, trade names, patents, patent rights,
copyrights, original works of authorship, inventions, trade secrets and other
intellectual property rights ("Intellectual Property Rights") necessary to
conduct their respective businesses as now conducted. Except as disclosed on
Schedule 3(x), none of the Company's registered Intellectual Property Rights
have expired or terminated or have been abandoned, or by their terms shall
expire within three (3) years from the date of this Agreement. The Company has
not received a written notice that the Intellectual Property Rights of the
Company and its Subsidiaries infringes upon the Intellectual Property Rights of
any other Person. There is no claim, action or proceeding pending or, to the
knowledge of the Company, threatened in writing, against the Company or its
Subsidiaries regarding its Intellectual Property Rights. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights.
 
(y)  Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all Environmental Laws (as hereinafter defined), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term "Environmental Laws" means all federal, state,
local or foreign laws applicable to the Company relating to pollution or
protection of human health or the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata),
including, without limitation, laws relating to emissions, discharges, releases
or threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, "Hazardous Materials") into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, notices or notice letters, orders, plans or regulations
issued, entered, promulgated or enforced by any governmental authority
thereunder.
 
(z)  Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.
 
14

--------------------------------------------------------------------------------


 
(aa)  Tax Status. The Company and each of its Subsidiaries (i) has made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required to be made or filed by it by any jurisdiction to which it
is subject, (ii) has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and (iii) has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.
 
(bb)  Internal Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management's general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management's general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference. The
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-14 under the 1934 Act) that are effective in ensuring that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed in to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is accumulated and communicated to the Company's management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure.
 
(cc)  Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.
 
(dd)  Investment Company Status. The Company is not, and upon consummation of
the sale of the Securities will not be, an "investment company," a company
controlled by an "investment company" or an "affiliated person" of, or
"promoter" or "principal underwriter" for, an "investment company" as such terms
are defined in the Investment Company Act of 1940, as amended.
 
(ee)  Form S-3 Eligibility. The Company is eligible to register the Conversion
Shares, Dividend Shares and the Warrant Shares for resale by the Buyers using
Form S-3 promulgated under the 1933 Act.
 
(ff)  Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Buyer hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.
 
15

--------------------------------------------------------------------------------


 
(gg)  Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities (other than for the Agent’s
placement of the Securities), or (iii) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company.
 
(hh)  Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Buyers or their agents or counsel
with any information that constitutes material, nonpublic information. The
Company understands and confirms that each of the Buyers will rely on the
foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to the Buyers regarding the Company, its
business and the transactions contemplated hereby, including the Schedules to
this Agreement, is true and correct in all material respects and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, in all material respects not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, operations or financial conditions, which, under applicable law,
rule or regulation, requires public disclosure or announcement by the Company
but which has not been so publicly announced or disclosed.
 
(ii)  Acknowledgement Regarding Buyers' Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, it is understood
and acknowledged by the Company (i) that none of the Buyers have been asked to
agree, nor has any Buyer agreed, to desist from purchasing or selling, long
and/or short, securities of the Company, or "derivative" securities based on
securities issued by the Company or to hold the Securities for any specified
term; (ii) that any Buyer, and counter parties in "derivative" transactions to
which any such Buyer is a party, directly or indirectly, presently may have a
"short" position in the Common Stock, and (iii) that each Buyer shall not be
deemed to have any affiliation with or control over any arm's length
counter-party in any "derivative" transaction. The Company further understands
and acknowledges that one or more Buyers may engage in hedging activities at
various times during the period that the Securities are outstanding, including,
without limitation, during the periods that the value of the Conversion Shares,
the Warrant Shares and Dividend Shares deliverable with respect to Securities
are being determined.
 
4.  COVENANTS.
 
(a)  Best Efforts. Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.
 
(b)  Form D and Blue Sky. The Company agrees to file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
each Buyer promptly after such filing. The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Buyers at the Closing pursuant to this Agreement under applicable
securities or "Blue Sky" laws of the states of the United States (or to obtain
an exemption from such qualification). The Company shall make all filings and
reports relating to the offer and sale of the Securities required under
applicable securities or "Blue Sky" laws of the states of the United States
following the Closing Date.
 
16

--------------------------------------------------------------------------------


 
(c)  Reporting Status. Until the date on which the Investors (as defined in the
Registration Rights Agreement) shall have sold all the Conversion Shares,
Dividend Shares and Warrant Shares and none of the Preferred Shares or Warrants
is outstanding (the "Reporting Period"), the Company shall timely file all
reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall not terminate its status as an issuer required to timely file
reports under the 1934 Act even if the 1934 Act or the rules and regulations
thereunder would otherwise permit such termination.
 
(d)  Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for working capital and general corporate purposes and not for the
repayment of any outstanding Indebtedness of the Company or any of its
Subsidiaries or redemption or repurchase of any of its equity securities, except
in connection with an acquisition of assets or securities by the Company not for
capital raising purposes.
 
(e)  Financial Information. The Company agrees to send the following to each
Investor during the Reporting Period (i) unless the following are filed with the
SEC through EDGAR and are available to the public through the EDGAR system,
within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports on Form 10-K, its Quarterly Reports on Form 10-Q, any Current
Reports on Form 8-K and any registration statements (other than on Form S-8) or
amendments filed pursuant to the 1933 Act, (ii) unless attached to a Current
Report on a Form 8-K filed with the SEC through EDGAR, on the same day as the
release thereof, facsimile copies of all press releases issued by the Company or
any of its Subsidiaries, and (iii) copies of any notices and other information
made available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders. For the purposes of this Section 4(e) only, the Company may send
notice to the Investors by electronic mail to their respective electronic mail
addresses as set forth in the Schedule of Buyers attached hereto. As used
herein, "Business Day" means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.
 
(f)  Listing. The Company shall use its best efforts to promptly secure the
listing of all of the Registrable Securities (as defined in the Registration
Rights Agreement) upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed (subject to official
notice of issuance) and shall use its best efforts to maintain, so long as any
other shares of Common Stock shall be so listed and in accordance with the
Preferred Shares and Warrants, such listing of all Registrable Securities from
time to time issuable under the terms of the Transaction Documents. The Company
shall use its best efforts to maintain the Common Stocks' authorization for
quotation on the Principal Market. Neither the Company nor any of its
Subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market;
provided, however, that the Company makes no covenant regarding the trading
price of the Common Stock. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4(f).
 
17

--------------------------------------------------------------------------------


 
(g)  Fees. The Company and the Buyers hereby acknowledge that the Company has
advanced to Portside Growth & Opportunity Fund an amount equal to $65,000 for
fees and expenses of the Buyers in connection with the preparation, execution
and performance of the Transaction Documents and the transactions contemplated
hereby and thereby. Subject to Section 8 below, at the Closing, subject to
receipt of appropriate supporting documentation, the Company shall reimburse
Portside Growth & Opportunity Fund (a Buyer) or its designee(s) (in addition to
any other amounts paid to any Buyer or its designee prior to the date of this
Agreement) for its reasonable fees and expenses in connection with the
preparation, execution and performance of the Transaction Documents and the
transactions contemplated hereby and thereby, in an amount not to exceed
$12,500, which amount shall be withheld from such Buyer’s Purchase Price at the
Closing. The Company shall be responsible for the payment of any placement
agent's fees, financial advisory fees, or broker's commissions (other than for
Persons engaged by any Buyer or its agents) relating to or arising out of the
transactions contemplated hereby, including, without limitation, any fees or
commissions payable to the Agent. The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney's fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment. Except as otherwise set forth in
the Transaction Documents, each party to this Agreement shall bear its own
expenses in connection with the sale of the Securities to the Buyers.
 
(h)  Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor (as defined in the Registration Rights
Agreement) in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Investor effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, Section 2(f) hereof; provided that an
Investor and its pledgee shall be required to comply with the provisions of
Section 2(f) hereof in order to effect a sale, transfer or assignment of
Securities to such pledgee. The Company hereby agrees to execute and deliver
such documentation acknowledging the existence of a pledge as a pledgee of the
Securities may reasonably request in connection with a pledge of the Securities
to such pledgee by an Investor.
 
(i)  Disclosure of Transactions and Other Material Information. On or before
8:30 a.m., New York City time, on the first Business Day following the earlier
of (x) the public announcement of the first closing of the transactions
contemplated by the Dow Purchase Agreement and (y) the Closing Date, but no
later than 5:00 p.m. on April 25, 2005, the Company shall file a Current Report
on Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching the
material Transaction Documents (including, without limitation, this Agreement
the form of the Certificate of Designations, the form of Warrant, the form of
the Voting Agreement, the form of the Registration Rights Agreement and the form
of Security Documents) as exhibits to such filing (including all attachments,
the "8-K Filing"). From and after the filing of the 8-K Filing with the SEC, no
Buyer shall be in possession of any material, nonpublic information received
from the Company, any of its Subsidiaries or any of its respective officers,
directors, employees or agents, that is not disclosed in the 8-K Filing. The
Company shall not, and shall cause each of its Subsidiaries and its and each of
their respective officers, directors, employees and agents, not to, provide any
Buyer with any material, nonpublic information regarding the Company or any of
its Subsidiaries from and after the filing of the 8-K Filing with the SEC
without the express written consent of such Buyer. If, notwithstanding the
foregoing, the Company, its Subsidiaries or each of their respective officers,
directors, employees and agents, provide any Buyer with any material, nonpublic
information, regarding the Company or any of its Subsidiaries, the Buyer shall
provide the Company with written notice thereof. The Company shall, within five
(5) Trading Days of receipt of such notice, make public disclosure of such
material, nonpublic information. In the event of a breach of the foregoing
covenant by the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees and agents, in addition to any other
remedy provided herein or in the Transaction Documents, a Buyer shall have the
right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, nonpublic information without the
prior approval by the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees or agents. No Buyer shall have any
liability to the Company, its Subsidiaries, or any of its or their respective
officers, directors, employees, stockholders or agents for any such disclosure.
Subject to the foregoing, neither the Company nor any Buyer shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of any Buyer, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) each Buyer shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release).
 
18

--------------------------------------------------------------------------------


 
(j)  Additional Registration Statements. Until the date that the Registration
Statement (as defined in the Registration Rights Agreement) is first declared
effective by the SEC (the "Effective Date"), other than any registration
statement to be filed pursuant to the Registration Rights Agreement between the
Company and The Dow Chemical Company ("Dow"), executed pursuant to the Dow
Purchase Agreement (as defined below), the Company shall not file a registration
statement under the 1933 Act relating to securities that are not the Securities.
 
(k)  Additional Notes; Variable Securities; Dilutive Issuances. So long as any
Buyer beneficially owns any Preferred Shares, other than pursuant to the Stock
Purchase Agreement between the Company and Dow, dated as of February, 27, 2005,
as amended prior to the Closing (the "Dow Purchase Agreement"), the Company will
not issue any Preferred Shares other than to the Buyers as contemplated hereby
and the Company shall not issue any other securities that would cause a breach
or default under the Certificate of Designations. For so long as 25% or more of
the Preferred Shares or Warrants remain outstanding, other than pursuant to the
Dow Purchase Agreement, the Company shall not, in any manner, issue or sell any
rights, warrants or options to subscribe for or purchase Common Stock or
directly or indirectly convertible into or exchangeable or exercisable for
Common Stock at a price which varies or may vary with the market price of the
Common Stock, including by way of one or more reset(s) to any fixed price unless
the conversion, exchange or exercise price of any such security cannot be less
than the then applicable Conversion Price (as defined in the Certificate of
Designations) with respect to the Common Stock into which any Preferred Share is
convertible or the then applicable Exercise Price (as defined in the Warrants)
with respect to the Common Stock into which any Warrant is exercisable. For so
long as any Preferred Shares or Warrants remain outstanding, the Company shall
not, in any manner, enter into or affect any Dilutive Issuance (as defined in
the Certificate of Designations) if the effect of such Dilutive Issuance is to
cause the Company to be required to issue upon conversion of any Preferred Share
or exercise of any Warrant any shares of Common Stock in excess of that number
of shares of Common Stock which the Company may issue upon conversion of the
Preferred Shares, and exercise of the Warrants without breaching the Company's
obligations under the rules or regulations of the Principal Market.
 
19

--------------------------------------------------------------------------------


 
(l)  Corporate Existence. So long as any Buyer beneficially owns any Preferred
Shares or Warrants, the Company shall not be party to any Fundamental
Transaction (as defined in the Certificate of Designations) unless the Company
is in compliance with the applicable provisions governing Fundamental
Transactions set forth in the Certificate of Designations and the Warrants.
 
(m)  Reservation of Shares. The Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, no less
than the sum of (1) 130% of the number of shares of Common Stock issuable upon
conversion of the issued and outstanding Preferred Shares, (2) 100% of the
number of Dividend Shares issuable pursuant to the terms of the Preferred Shares
and (3) 100% of the number of shares of Common Stock issuable upon exercise of
the issued and outstanding Warrants.
 
(n)  Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity applicable to the business of the Company and its
Subsidiaries, except where such violations could not result, either individually
or in the aggregate, in a Material Adverse Effect.
 
(o)  Additional Issuances of Securities.
 
(i)  For purposes of this Section 4(o), the following definitions shall apply.
 
(A)  "Convertible Securities" means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.
 
(B)  "Options" means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.
 
(C)  "Common Stock Equivalents" means, collectively, Options and Convertible
Securities.
 
20

--------------------------------------------------------------------------------


 
(ii)  Other than the Series A Convertible Preferred Stock, the Series B
Convertible Preferred Stock and the warrants to acquire Common Stock which shall
be issued or issuable pursuant to the Dow Purchase Agreement (or the shares of
Common Stock issuable upon conversion of such preferred shares or the exercise
of such warrants), from the date hereof until the date that is thirty (30)
Trading Days (as defined in the Certificate of Designations) following the
Effective Date (as defined in the Registration Rights Agreement) (the "Trigger
Date"), the Company will not, directly or indirectly, offer, sell, grant any
option to purchase, or otherwise dispose of (or announce any offer, sale, grant
or any option to purchase or other disposition of) any of its or its
Subsidiaries' equity or equity equivalent securities, including without
limitation any debt, preferred stock or other instrument or security that is, at
any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for shares of Common Stock or Common Stock
Equivalents (any such offer, sale, grant, disposition or announcement being
referred to as a "Subsequent Placement").
 
(iii)  Other than the Series A Convertible Preferred Stock, the Series B
Convertible Preferred Stock and the warrants to acquire Common Stock which shall
be issued or issuable pursuant to the Dow Purchase Agreement (or the shares of
Common Stock issuable upon conversion of such preferred shares or exercise of
such warrants), from the Trigger Date until the two year anniversary of the
Closing Date, the Company will not, directly or indirectly, effect any
Subsequent Placement unless the Company shall have first complied with this
Section 4(o)(iii).
 
(A)  The Company shall deliver to each Buyer a written notice (the "Offer
Notice") (which will be used by the Buyer in compliance with applicable law) of
any proposed or intended issuance or sale or exchange (the "Offer") of the
securities being offered (the "Offered Securities") in a Subsequent Placement,
which Offer Notice shall (w) identify and describe the Offered Securities,
(x) describe the price and other terms upon which they are to be issued, sold or
exchanged, and the number or amount of the Offered Securities to be issued, sold
or exchanged, (y) identify the persons or entities (if known) to which or with
which the Offered Securities are to be offered, issued, sold or exchanged and
(z) offer to issue and sell to or exchange with such Buyers a pro rata portion
of 30% of the Offered Securities allocated among such Buyers (a) based on such
Buyer's pro rata portion of the aggregate Preferred Shares purchased hereunder
(the "Basic Amount"), and (b) with respect to each Buyer that elects to purchase
its Basic Amount, any additional portion of the Offered Securities attributable
to the Basic Amounts of other Buyers as such Buyer shall indicate it will
purchase or acquire should the other Buyers subscribe for less than their Basic
Amounts (the "Undersubscription Amount").
 
(B)  To accept an Offer, in whole or in part, such Buyer must deliver a written
notice to the Company prior to the end of the fifth (5th) Business Day after
such Buyer's receipt of the Offer Notice (the "Offer Period"), setting forth the
portion of such Buyer's Basic Amount that such Buyer elects to purchase and, if
such Buyer shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Buyer elects to purchase (in either
case, the "Notice of Acceptance"). If the Basic Amounts subscribed for by all
Buyers are less than the total of all of the Basic Amounts, then each Buyer who
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, that if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the "Available
Undersubscription Amount"), each Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Buyer bears to
the total Basic Amounts of all Buyers that have subscribed for Undersubscription
Amounts, subject to rounding by the Company to the extent its deems reasonably
necessary.
 
21

--------------------------------------------------------------------------------


 
(iv)  The Company shall have twenty (20) Business Days from the expiration of
the Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Buyers (the "Refused Securities"), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring person or persons or less favorable to the
Company than those set forth in the Offer Notice.
 
(v)  In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4(p)(iii)(3) above), then each Buyer may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Buyer elected to purchase pursuant
to Section 4(p)(iii)(2) above multiplied by a fraction, (i) the numerator of
which shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Buyers pursuant to Section 4(p)(iii)(3) above prior to such
reduction) and (ii) the denominator of which shall be the original amount of the
Offered Securities. In the event that any Buyer so elects to reduce the number
or amount of Offered Securities specified in its Notice of Acceptance, the
Company may not issue, sell or exchange more than the reduced number or amount
of the Offered Securities unless and until such securities have again been
offered to the Buyers in accordance with Section 4(p)(iii)(1) above.
 
(vi)  Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Buyers shall acquire from the Company, and the
Company shall issue to the Buyers, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to Section
4(p)(iii)(3) above if the Buyers have so elected, upon the terms and conditions
specified in the Offer. The purchase by the Buyers of any Offered Securities is
subject in all cases to the preparation, execution and delivery by the Company
and the Buyers of a purchase agreement relating to such Offered Securities
reasonably satisfactory in form and substance to the Buyers and their respective
counsel.
 
(vii)  Any Offered Securities not acquired by the Buyers or other persons in
accordance with Section 4(p)(iii)(3) above may not be issued, sold or exchanged
until they are again offered to the Buyers under the procedures specified in
this Agreement.
 
22

--------------------------------------------------------------------------------


 
(viii)  The restrictions contained in subsections (ii) and (iii) of this Section
4(p) shall not apply in connection with the issuance of any Excluded Securities
(as defined in the Certificate of Designations).
 
(p)  Cash Collateral Account. (i) On or prior to the Closing, the Company shall
establish with a bank acceptable to the Buyers and the Company (as defined in
the Account Control Agreement) (the "Cash Collateral Bank") a deposit account
(together with all monies on deposit in such deposit account and all
certificates and instruments, if any, representing or evidencing such deposit
account, the "Cash Collateral Account"), and shall cause the Cash Collateral
Bank to enter into an account control agreement with the Buyers, substantially
in the form of Exhibit E (the "Account Control Agreement"). Upon the request of
the Buyers, the Company shall also execute and deliver such other customary
agreements and instruments necessary to grant the Buyers a first priority
perfected security interest in the Cash Collateral Account to secure the
Preferred Shares. The Company agrees that it shall not permit the Cash
Collateral Account to be subject to any lien, pledge, charge, security interest
or other encumbrance other than as provided in the immediately preceding
sentence.
 
(ii)  The funds in the Cash Collateral Account shall be distributed as set forth
below:
 
(A)  In connection with any payment of dividends on the Preferred Shares
("Preferred Dividends") on each Dividend Date (as defined in the Certificate of
Designations) pursuant to and in such amounts provided in the Certificate of
Designations, the Company shall deliver written instructions to the Cash
Collateral Bank directing the release to the Company, from the Cash Collateral
Account, with a copy of the notice to the holders of Preferred Shares (such
notice, a "Dividend Notice"), of an amount equal to the cash amount of the
aggregate Preferred Dividends paid to the holders of Preferred Shares on such
Dividend Date; and
 
(B)  If any balance remains in the Cash Collateral Account on the Maturity Date
(as defined in the Certificate of Designations), the Buyers shall deliver
written instructions to the Cash Collateral Bank directing it to release to the
Company the balance of any such amount remaining in the Cash Collateral Account.
 
(q)  Stockholder Approval. The Company shall provide each stockholder entitled
to vote at a special or annual meeting of stockholders of the Company (the
"Stockholder Meeting"), which shall be promptly called and held not later than
April 30, 2006 (the "Stockholder Meeting Deadline"), a proxy statement,
substantially in the form which has been previously reviewed by the Buyers and a
counsel of their choice (which review shall be completed within five (5)
Business Days of such counsel's receipt of the proxy statement and such review
requirement shall be waived if such counsel has not completed its review within
such five (5) Business Day period), soliciting each such stockholder's
affirmative vote at the Stockholder Meeting for approval of resolutions
providing for (i) the Company's issuance of all of the Securities as described
in the Transaction Documents in accordance with applicable law and the rules and
regulations of the Principal Market and (ii) increasing the number of authorized
shares of Common Stock (such affirmative approval being referred to herein as
the "Stockholder Approval"), and the Company shall use its best efforts to
solicit its stockholders' approval of such resolutions and to cause the Board of
Directors of the Company to recommend to the stockholders that they approve such
resolutions. The Company shall be obligated to seek to obtain the Stockholder
Approval by the Stockholder Meeting Deadline. If, despite the Company's best
efforts the Stockholder Approval is not obtained on or prior to the Stockholder
Meeting Deadline, the Company shall either (x) cause an additional Stockholder
Meeting to be held every six (6) months thereafter until such Stockholder
Approval is obtained or (y) cause one (1) additional Stockholder Meeting to be
held within six (6) months thereafter and if such Stockholder Approval is not
obtained, each Buyer shall have the right, at such Buyer's option, to require
the Company to redeem any of such Buyer's Preferred Shares at the Redemption
Price (as defined in the Certificate of Designations, with such failure being
deemed a Redemption Event for purposes of such definition hereunder).
 
23

--------------------------------------------------------------------------------


 
(r)  Voting Agreement. The Company shall use its reasonable best efforts to
effectuate the transactions contemplated by the Voting Agreement, substantially
in the form attached hereto as Exhibit F (the "Voting Agreement"), executed by
the Company and each of John Giolli, Adam Briggs, Rex Luzader, Dave Ramm, Chris
Andersen, George Zalepa and John Battaglini (the "Stockholders").
 
5.  REGISTER; TRANSFER AGENT INSTRUCTIONS.
 
(a)  Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Preferred Shares and the Warrants, in
which the Company shall record the name and address of the Person in whose name
the Preferred Shares and the Warrants have been issued (including the name and
address of each transferee), the face amount of Preferred Shares held by such
Person, the number of Warrant Shares issuable upon exercise of the Warrants held
by such Person and the number of Preferred Shares held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives.
 
(b)  Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company ("DTC"), registered in the name of each Buyer or its
respective nominee(s), for the Conversion Shares, and the Warrant Shares issued
at the Closing or upon conversion of the Preferred Shares or exercise of the
Warrants in such amounts as specified from time to time by each Buyer to the
Company upon conversion of the Preferred Shares or exercise of the Warrants in
the form of Exhibit G attached hereto (the "Irrevocable Transfer Agent
Instructions"). The Company warrants that no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 5(b), and
stop transfer instructions to give effect to Section 2(g) hereof, will be given
by the Company to its transfer agent, and that the Securities shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents. If a Buyer
effects a sale, assignment or transfer of the Securities in accordance with
Section 2(f), the Company shall permit the transfer and shall promptly instruct
its transfer agent to issue one or more certificates or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as
specified by such Buyer to effect such sale, transfer or assignment. In the
event that such sale, assignment or transfer involves Conversion Shares or
Warrant Shares sold, assigned or transferred pursuant to an effective
registration statement or pursuant to Rule 144, the transfer agent shall issue
such Securities to the Buyer, assignee or transferee, as the case may be,
without any restrictive legend. The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to a Buyer. Accordingly,
the Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5(b) will be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section 5(b), that
a Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.
 
24

--------------------------------------------------------------------------------


 
6.  CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL. The obligation of the
Company hereunder to issue and sell the Preferred Shares and to each Buyer at
the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Company's sole benefit and may be waived by the Company at any time in its sole
discretion by providing each Buyer with prior written notice thereof:
 
(a)  Such Buyer shall have executed and delivered each of the Transaction
Documents to which it is a party and delivered the same to the Company
 
(b)  Such Buyer shall have delivered to the Company the Purchase Price (less, in
the case of Portside Growth & Opportunity Fund, the amounts withheld pursuant to
Section 4(g)) for the Preferred Shares and the related Warrants being purchased
by such Buyer at the Closing by wire transfer of immediately available funds
pursuant to the wire instructions provided by the Company.
 
(c)  The representations and warranties of such Buyer shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.
 
7.  CONDITIONS TO EACH BUYER'S OBLIGATION TO PURCHASE. The obligation of each
Buyer hereunder to purchase the Preferred Shares and the related Warrants at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for each Buyer's
sole benefit and may be waived by such Buyer at any time in its sole discretion
by providing the Company with prior written notice thereof:
 
(a)  The Company shall have executed and delivered to such Buyer (i) each of the
Transaction Documents (other than the Account Control Agreement) and (ii)
certificates representing the Preferred Shares (in such denominations as such
Buyer shall request), the related Warrants (in such amounts as such Buyer shall
request) being purchased by such Buyer at the Closing pursuant to this
Agreement.
 
25

--------------------------------------------------------------------------------


 
(b)  The Voting Agreement shall have been executed and delivered to such Buyer
by the Company and each the Stockholders.
 
(c)  Such Buyer shall have received the opinion of Dickstein Shapiro Morin &
Oshinsky LLP, the Company's counsel, dated as of the Closing Date, in
substantially the form of Exhibit H attached hereto.
 
(d)  The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit G attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company's transfer agent.
 
(e)  The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company issued by the Secretary of State of
the State of Delaware, as of a date within 10 days of the Closing Date.
 
(f)  The Company shall have delivered to such Buyer a certificate evidencing the
Company's qualification as a foreign corporation and good standing issued by the
Secretary of State of the State of New Jersey as of a date within 10 days of the
Closing Date.
 
(g)  The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within 10 days of the Closing Date.
 
(h)  The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions as adopted by the Executive Committee of the Company's Board of
Directors in a form reasonably acceptable to such Buyer, (ii) the Certificate of
Incorporation and (iii) the Bylaws, each as in effect at the Closing in the form
attached hereto as Exhibit I.
 
(i)  The representations and warranties of the Company shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Closing Date. Such Buyer shall have
received a certificate, executed by the Chief Executive Officer of the Company,
dated as of the Closing Date, to the foregoing effect and as to such other
matters as may be reasonably requested by such Buyer in the form attached hereto
as Exhibit J.
 
(j)  The Company shall have delivered to such Buyer a letter from the Company's
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five Business Days of the Closing Date.
 
(k)  The Common Stock (i) shall be designated for quotation or listed on the
Principal Market and (ii) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum listing maintenance requirements of the
Principal Market.
 
26

--------------------------------------------------------------------------------


 
(l)  The Certificate of Designations in the form attached as Exhibit A shall
have been filed on or prior to the Closing Date with the Secretary of State of
the State of Delaware and shall be in full force and effect, enforceable against
the Company in accordance with its terms and shall not have been amended.
 
(m)  The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, required to be obtained on or prior to the
Closing Date with respect to the sale of the Securities.
 
(n)  Within six (6) Business Days prior to the Closing, the Company shall have
delivered or caused to be delivered to each Buyer a perfection certificate, duly
completed and executed by the Company and each of its Subsidiaries, in form and
substance satisfactory to the Buyers.
 
(o)  The transactions contemplated by the Dow Purchase Agreement shall have
closed and the transaction documents with respect to such transaction shall not
be changed in any respect material to the Buyers from the drafts attached
hereto.
 
(p)  The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.
 
8.  TERMINATION. In the event that the Closing shall not have occurred with
respect to a Buyer on or before five (5) Business Days from the date hereof due
to the Company's or such Buyer's failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the nonbreaching party's failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, this if this Agreement is terminated pursuant to this Section
8, the Company shall remain obligated to reimburse the non-breaching Buyers for
the expenses described in Section 4(g) above.
 
9.  MISCELLANEOUS.
 
(a)  Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. 
 
27

--------------------------------------------------------------------------------


 
(b)  Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
(c)  Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d)  Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e)  Entire Agreement; Amendments. This Agreement supersedes all other prior
oral or written agreements between the Buyers, the Company, their affiliates and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
holders of at least a majority of the Preferred Shares then outstanding, and any
amendment to this Agreement made in conformity with the provisions of this
Section 9(e) shall be binding on all Buyers and holders of Securities. No
provision hereof may be waived other than by an instrument in writing signed by
the party against whom enforcement is sought. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Preferred Shares then outstanding. No consideration shall be offered or paid to
any Person to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents unless the same consideration also is offered
to all of the parties to the Transaction Documents, holders of Preferred Shares
or holders of the Warrants, as the case may be. The Company has not, directly or
indirectly, made any agreements with any Buyers relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents.
 
28

--------------------------------------------------------------------------------


 
(f)  Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:
 
If to the Company:
 
Millennium Cell Inc.
One Industrial Way West
Eatontown, New Jersey 07724
Telephone:   (732) 542-4000
Facsimile:      (732) 542-4010
Attention:     President


with a copy to:
 
Dickstein Shapiro Morin & Oshinsky LLP
1177 Avenue of the Americas
New York, New York 10036
Telephone:   (212) 835-1400
Facsimile:     (212) 997-9880
Attention:    Malcolm I. Ross, Esq.
 
If to the Transfer Agent:
 
American Stock Transfer & Trust Company
59 Maiden Lane
New York, NY 10038
Telephone:   (718) 921-8293
Facsimile:      (718) 921-8334
Attention:     Isaac Kagan
 
If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer's representatives as set forth on the Schedule
of Buyers,
 
with a copy (for informational purposes) to:
 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telephone: (212) 756-2000
Facsimile: (212) 593-5955
Attention: Eleazer N. Klein, Esq.

 
29

--------------------------------------------------------------------------------


 
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.
 
(g)  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Preferred Shares or the Warrants. The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the holders of at least a majority of the Preferred
Shares then outstanding, including by way of a Fundamental Transaction (unless
the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Certificate of Designations and the
Warrants). A Buyer may assign some or all of its rights hereunder without the
consent of the Company in connection with a transfer by such Buyer of any of the
Securities, in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights; provided that such assignment is in
compliance with applicable securities laws and the terms of the Transaction
Documents.
 
(h)  No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
(i)  Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4, 5 and 9
shall survive the Closing. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.
 
(j)  Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(k)  Indemnification. In consideration of each Buyer's execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company's other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons' agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees")
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages (other than lost profits), and
expenses in connection therewith (irrespective of whether any such Indemnitee is
a party to the action for which indemnification hereunder is sought), and
including reasonable attorneys' fees and disbursements (the "Indemnified
Liabilities"), incurred by any Indemnitee as a result of, or arising out of, or
relating to (a) any breach of any representation or warranty made by the Company
in the Transaction Documents, or (b) any breach of any covenant, agreement or
obligation of the Company contained in the Transaction Documents or (c) any
cause of action, suit or claim brought or made against such Indemnitee by a
third party (including for these purposes a derivative action brought on behalf
of the Company) and arising out of or resulting from (i) the execution, delivery
or performance of the Transaction Documents, (ii) any transaction financed or to
be financed in whole or in part, directly or indirectly, with the proceeds of
the issuance of the Securities, or (iii) the status of such Buyer or holder of
the Securities as an investor in the Company pursuant to the transactions
contemplated by the Transaction Documents; provided that indemnification
pursuant to this clause (iii) shall not be available to the extent arising from
such Buyer's bad faith, breach of the Transaction Documents, fraud, gross
negligence or willful misconduct. To the extent that the foregoing undertaking
by the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law. Except as otherwise set
forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 9(k) shall be the same as those set forth in
Section 6 of the Registration Rights Agreement.
 
30

--------------------------------------------------------------------------------


 
(l)  No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(m)  Remedies. Each Buyer and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyers. The Company
therefore agrees that the Buyers shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.
 
(n)  Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights
 
(o)  Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.
 
31

--------------------------------------------------------------------------------


 
(p)  Independent Nature of Buyers' Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Buyer confirms that
it has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.
 
[Signature Page Follows]
 
32

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

       
COMPANY: 
      MILLENNIUM CELL INC.  
   
   
  By: 
/s/ John D. Giolli
 

--------------------------------------------------------------------------------

Name: John D. Giolli   Title: Acting Chief Financial Officer

 


[Signature Page to Securities Purchase Agreement]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

       
BUYERS:
      PORTSIDE GROWTH & OPPORTUNITY FUND  
   
   
    By:  
/s/ Jeffrey Smith
 

--------------------------------------------------------------------------------

Name: Jeffrey Smith   Title: Authorized Signatory

 
 
[Signature Page to Securities Purchase Agreement]
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

        OTHER BUYERS:       PROVIDENT PREMIER MASTER FUND LTD.  
   
   
    By:   /s/ Steven Winters  

--------------------------------------------------------------------------------

Name: Steven Winters   Title: Attorney-in-fact

 
 
[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

        OTHER BUYERS:       IROQUOIS MASTER FUND LTD.   
   
   
  By:   /s/ Justin Silverman  

--------------------------------------------------------------------------------

Name: Justin Silverman   Title: Authorized Signatory

 
 
[Signature Page to Securities Purchase Agreement]


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

        OTHER BUYERS:       LANGLEY PARTNERS, L.P.  
   
   
  By:   /s/ Jeffery Thorp  

--------------------------------------------------------------------------------

Name: Jeffery Thorp   Title: Managing Member of Langley Capital, LLP, its
General Partner

 
 
[Signature Page to Securities Purchase Agreement]


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

        OTHER BUYERS:      
JGB CAPITAL L.P.
 
   
   
    By:  
/s/ Brett Cohen
 

--------------------------------------------------------------------------------

Name: Brett Cohen   Title: President JGB Management Inc., as General Partner


 
 
[Signature Page to Securities Purchase Agreement]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

        OTHER BUYERS:       SMITHFIELD FIDUCIARY LLC   
   
   
  By:   /s/ Adam J. Chill  

--------------------------------------------------------------------------------

Name: Adam J. Chill   Title: Authorized Signatory

 


[Signature Page to Securities Purchase Agreement]
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

        OTHER BUYERS:       THE TAIL WIND FUND LTD.          By:  Tail Wind
Advisory and Management Ltd., as investment manager   
   
   
  By:   /s/ David Crook  

--------------------------------------------------------------------------------

Name: David Crook   Title: CEO

 


[Signature Page to Securities Purchase Agreement]




 

--------------------------------------------------------------------------------



 
SCHEDULE OF BUYERS


(1)
 
 
(2)
 
 
(3)
 
 
(4)
 
(5)
 
(6)
 
(7)
 
(8)
 
 
 
Buyer
 
 
 
 
Address and Facsimile Number
 
 
Aggregate Number
of Preferred Shares
 
 
Aggregate Number of Warrants
 
Purchase Price
 
Closing
Payment Amount
 
Account Control
Deposit Amount
 
 
Legal Representative's
Address and Facsimile Number
                             
 
Portside Growth & Opportunity Fund
 
c/o Ramius Capital Group, LLC
666 Third Avenue, 26th Floor
New York, New York 10017
Attention: Jeffrey Smith
Michael Neidell
Facsimile: (212) 845-7999
Telephone: (212) 845-7955
E-mail: jsmith@ramius.com
mneidell@ramius.com
Residence: Cayman Islands
 
 
3,100
 
 
387,500
 
 
$3,100,000
 
 
$2,511,000.00
 
 
$589,000.00
 
 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2376
                             
Provident Premier Master Fund Ltd.
 
c/o Gemini Investment Strategies,
LLC
35 Waterview Blvd.
Parsippany, NJ 07054
Attention: Steven Winters
Facsimile: (973) 404-1360
Telephone: (973) 404-1350
E-mail: Steve@GeminiStrategies.com
Residence: Cayman Islands
 
 
1,150
 
 
143,750
 
 
$1,150,000
 
 
$931,500.00
 
 
$218,500.00
 
 
N/A
                             
Iroquois Master Fund Ltd.
 
Iroquois Master Fund Ltd.
641 Lexington Ave.
26th Floor
New York, New York 10022
Facsimile: (646) 274-1728
Telephone: (212) 974-3070
Attention: Joshua Silverman
Residence:
 
 
1,150
 
 
143,750
 
 
$1,150,000
 
 
$931,500.00
 
 
$218,500.00
 
 
N/A

 

--------------------------------------------------------------------------------


 

                             
Langley Partners, L.P.
 
c/o Langley Capital, LLP
535 Madison Avenue
7th Floor
New York, NY 10022
Attention: Jeffery Thorp
Facsimile: (212) 850-7589
Telephone: (212) 850-7528
Email: JeffreyThorp@lcap.com
Residence: New York
State of Incorporation: Delaware
 
 
1,150
 
 
143,750
 
 
$1,150,000
 
 
$931,500.00
 
 
$218,500.00
 
 
N/A
                             
JGB Capital L.P.
 
660 Madison Avenue
21st Floor
New York, NY 10021
Attention: Brett Cohen
Everett Alexander
Facsimile: (212) 253-4093
Telephone: (212) 355-5771
E-mail: bcohen@jgbcap.com
 
 
1,150
 
 
143,750
 
 
$1,150,000
 
 
$931,500.00
 
 
$218,500.00
 
 
N/A
                             
Smithfield Fiduciary LLC
 
c/o Highbridge Capital Management, LLC
9 West 57th Street
27th Floor
New York, NY 10019
Attention: Ari J. Storch  
Adam J. Chill
Facsimile: (212) 751-0755
Telephone: (212) 287-4720
Residence: Cayman Islands
 
1,150
 
143,750
 
$1,150,000
 
$931,500.00
 
$218,500.00
 
N/A

 
 

--------------------------------------------------------------------------------


 

                             
The Tail Wind Fund Ltd.
 
Notices to the following address:
 
The Tail Wind Fund Ltd.
c/o Tail Wind Advisory and Management Ltd.
Attn: David Crook
1st Floor, No. 1 Regent Street
London, SW1Y 4NS UK
Facsimile: 44-207-468-7657
Telephone: 44-207-468-7660
Email: dcrook@tailwindam.com
 
Any securities should be sent to the following address:
 
The Tail Wind Fund Ltd.
c/o The Bank of Nova Scotia Trust Company (Bahamas) Limited
404 East Bay Street
Nassau, Bahamas
Attention: Ngaire Strachan
Facsimile: (242) 393-0582
Telephone: (242) 393-8777
 
Residence: British Virgin Islands
 
 
1,150
 
 
143,750
 
 
$1,150,000
 
 
$931,500.00
 
 
$218,500.00
 
Peter J. Weisman, P.C.
335 Madison Avenue, Suite 1702
New York, NY 10017
Telephone: 212-418-4972
Facsimile: 212-317-8855
Email: pweisman@pweisman.com
Total
     
 
10,000
 
 
1,250,000
 
 
$10,000,000
 
 
$8,100,000
 
 
$1,900,000
   







--------------------------------------------------------------------------------




EXHIBITS


Exhibit A
Form of Certificate of Designations
Exhibit B
Form of Warrant
Exhibit C
Form of Registration Rights Agreement
Exhibit D
Form of Security Agreement
Exhibit E
Form of Account Control Agreement
Exhibit F
Form of Voting Agreement
Exhibit G
Form of Irrevocable Transfer Agent Instructions
Exhibit H
Form of Opinion of Company’s Counsel
Exhibit I
Form of Secretary's Certificate
Exhibit J
Form of Officers Certificate





SCHEDULES


Schedule 3(a)
Subsidiaries
Schedule 3(l)
Absence of Certain Changes
Schedule 3(n)
Conduct of Business; Regulatory Permits
Schedule 3(q)
Transaction with Affiliates
Schedule 3(r)
Equity Capitalization
Schedule 3(s)
Indebtedness and Other Contracts
Schedule 3(t)
Absence of Litigation
Schedule 3(w)
Title
Schedule 3(x)
Intellectual Property Rights



 